POSNER, Circuit Judge,
dissenting in part.
I join Part III of the court’s opinion, but would avoid reaching the difficult constitutional question whether, if Irby (the driver whom the police arrested) had been sober, the complaint might have stated a claim for relief under the due process clause of the Fourteenth Amendment.
The defendants’ briefs state that Irby was arrested for driving while intoxicated and was in fact intoxicated. The plaintiffs filed a reply brief but did not allude to the statement, so at argument we pressed their counsel on the question. She did not admit that Irby had been arrested for drunk driving or had been drunk, but neither did she deny it—she said it was not in the record. The court interprets this response as an admission and goes on to say that, because of the admission, “the Reeds face an insurmountable hurdle on summary judgment.” The problem is that the district judge did not grant summary judgment; he dismissed the case on the pleadings.
It is not obvious what difference that should make. This court has said, in effect, that the case is moot, because the only *1129theory on which the law entitles the plaintiffs to recover requires that Irby have been sober when she was arrested. If she was drunk, then by arresting her the police did not create a danger to the Reeds or anyone else, for if they hadn’t arrested her the car would still have been driven by a drunk driver, one as likely to cause an accident as the drunk who replaced Irby when she was arrested. If she was drunk, then when the defendants move for summary judgment on remand it will be granted and we will affirm, should the plaintiffs be foolish enough to appeal. We should not pronounce on legal questions, let alone constitutional questions, let alone difficult constitutional questions, in a case in which our answers cannot alter the outcome.
It is true that when a case is dismissed on the ground that the complaint fails to state a claim, and the dismissal is appealed, the appellate court will often find itself deciding legal issues, including difficult constitutional issues, on the basis of “facts” that, being merely the facts alleged by the plaintiff in the complaint, may well be false, and the true facts may raise no legal issues at all. But it is one thing to decide a case on facts that may be false, and another to decide it on facts known to be false.
There is no insurmountable procedural obstacle to our disposing of this case without reaching the constitutional issues. A district judge can, of course, grant summary judgment on his own initiative, provided the substantive standard (no genuine issue of material fact) of Rule 56 is met and the nonmovant had adequate notice. Russell v. PPG Industries, Inc., 953 F.2d 326, 332 n. 4 (7th Cir.1992); Macon v. Youngstown Sheet & Tube Co., 698 F.2d 858, 861 (7th Cir.1983). That is proposition number one. And when a judge resolves a case on summary judgment, our review is plenary, Tobey v. Extel/JWP, Inc., 985 F.2d 330, 332 (7th Cir.1993); so it is as if we were granting summary judgment. Which is proposition number two. It follows from these two propositions that we can grant summary judgment ourselves, and on our own initiative, in an appropriate case. I can find no case in which this was done, but Experimental Engineering, Inc. v. United Technologies Corp., 614 F.2d 1244, 1247 (9th Cir.1980), suggests that it is a proper procedure in an appropriate case. Cf. American Nurses' Association v. Illinois, 783 F.2d 716, 729 (7th Cir.1986).
Is this an appropriate case? Admissions are trumps for purposes of Rule 56. Tobey v. Extel/JWP, Inc., 985 F.2d 330, 334 (7th Cir.1993); Maksym v. Loesch, 937 F.2d 1237, 1241 (7th Cir.1991). But we have an inferred rather than an explicit admission, and we have not given notice to the plaintiffs of any intention to grant summary judgment. While I think an affirmance could be defended, I would be more comfortable with a remand for the limited purpose of allowing the district judge to conduct a summary-judgment proceeding that would in all likelihood enable this case to be resolved without our having to decide any constitutional questions.